Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 02/22/2022. Claims 1, 2, 4-7, 11, 13, 14, 16-18, and 20 are pending for examination.

	Allowable Subject Matter
Claim 1, 2, 4-7, 11, 13, 14, 16-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-7, 11, 13, 14, 16-18, and 20 are allowed because of the reasons of allowance in paragraph 21 of the Non-Final Office Action mailed 02/15/2022.
An updated search was performed but did not yield any additional prior art references. No other art that anticipates of suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 1, 2, 4-7, 11, 13, 14, 16-18, and 20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749